DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/17/22 has been entered.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83(a) and 37 CFR 1.84(p)(5). The drawings must show every feature of the invention specified in the claims. Therefore, added features “a side surface of the second sheet is more narrow than the side surface of the first sheet” (claim 1); “the edge of the second sheet is at least 80 degrees with respect to a plane of the second sheet” (claims 16 and 18) should be pointed out. Corrected drawing sheet in compliance with 37 CFR 1.121(d) is requested in reply to the Office action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  The phrase “surface of the of the first sheet” (last line) appears to be typo and should state: of the first sheet.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, added limitation the side surface of the first sheet (above the last line) lacks sufficient antecedent basis since “side surface” of the first sheet has not been previously defined. Examiner notes that “a side surface” can be any side- length, width, or thickness. Furthermore, the feature “a side surface of the second sheet is more narrow than the side surface of the first sheet is ambiguous because it is unclear what exact side surfaces are being compared? It is confusing which side surface (i.e. length side, width, inclined side etc.) is meant by the side surface of the first sheet? Applicant’s original specification shows the first sheet 1 having several side surfaces (fig. 3). Also, it is not clear whether “an edge of the second sheet” is related to “a side surface of the second sheet”? Based on recently amended drawing and specification, paragraph [0040] refers to “edge 4” of the second sheet, however, paragraph [0039] says “side surface 4”. This is conflicting because same reference numeral “4” is used to denote two separately claimed features of the second sheet- an edge and a side surface. Consequently, one of ordinary skill in the art would not be able to determine the metes and bounds of the claim. The recited vague language fails to clearly set forth scope, rendering the claim indefinite. To avoid confusion, all respective edges/sides of both sheets should be appropriately defined and clearly indicated in the figures. 
For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, claim 1 is taken to mean: wherein an inclined side surface formed by the wedge-shaped edge of the first sheet has a greater length than a thickness of the second sheet, which is joined to the first sheet; wherein the second sheet is positioned on the inclined side surface of the first sheet; wherein the inclined side surface of the first sheet is convex and free of hollows or indentations, the inclined side surface extending continuously from a front face to a rear face of the first sheet.
  As to claims 4-5, it is unclear what is meant by “a surface of the main section encloses an angle…with a plane of the first sheet” (claim 4) and “each surface of the end section” (claim 5). It is vague which surface(s) are implied; there are several surfaces as well as several angles in the first sheet and without any indication, one of ordinary skill in the art would not be able to determine which angle is referred with respect to which plane/surface. Furthermore, “the plane of the first sheet extending along a thickness of the first sheet” is confusing. Based on Fig. 3 of Applicant’s original specification, it appears that the main section encloses an angle (alpha1) of not more than 30° with respect to a bottom surface plane, which plane is not extending along a thickness (vertical) of the first sheet but rather along a length (horizontal) of the first sheet. The recited conflicting language fails to clearly set forth scope of the claims, rendering them indefinite. Accordingly, for purpose of examination and under broadest reasonable interpretation, the claims are taken to mean: the main section encloses an angle of not more than 30° with respect to a plane of the first sheet.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 and 11-14 are rejected under U.S.C. 103 as being unpatentable over in view of Seeloff (GB 1035439, of record) in view of Oda et al. (JP-2008006496-A, see translation of record).
Regarding claim 1, Seeloff discloses a method for producing an overlap composite material from sheet metal, wherein a first sheet 13 made of a first metal and a second sheet 14 made of a second metal are positioned on top of one another in an overlapping manner in an edge region (fig. 4), and are then welded by roller/wheel electrodes 15 using electrical resistance and pressure (pg. 2, lines 61-63, 76-77; figs. 5-7 - this meets joining by rolling), wherein the first sheet has, in cross-section, a wedge-shaped edge, and an inclined side surface formed by the wedge-shaped edge of the first sheet having a greater length than a thickness of an edge of the second sheet, wherein the second sheet, with its edge, is positioned on the inclined side surface of the first sheet, wherein the inclined side surface is convex, free of hollow or indentations and extends continuously from a front face to a rear face of the first sheet (fig. 4, see diagram below). 
    PNG
    media_image1.png
    248
    867
    media_image1.png
    Greyscale


Examiner notes that claim has not previously defined “the side surface of the first sheet” and the added features comparing side surfaces (more narrow) are indefinite as explained above. According to Applicant’s specification, by “convex”, it is meant free of hollows or indentations. The inclined side surface on the first sheet in Seeloff is free of hollows or indentations and thus, it meets “convex” side surface. 
Seeloff does not specifically mention the second sheet made of a second metal having a lower strength than the first metal. However, joining different sheet metals is known in the art. Oda (also drawn to welding edge-to-edge metal plates) teaches that it is conventionally known to join end portions of different metals such as copper and aluminum to manufacture a composite metal plate (Background – [0002]). Oda discloses metal sheet made of copper alloy [0029] and a second metal sheet made of an aluminum alloy [0030], which has a lower strength than the copper metal, positioned on top of one another in an overlapping manner in an edge region (fig. 2), which are joined by rolling to form a composite board (pressure welded by rolling- abstract, [0026]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to join end portions of copper and aluminum metal sheets in the welding method of Seeloff since such materials are conventional and would produce a required composite plate.
As to claim 2, Seeloff discloses the wedge-shaped edge of the first sheet 13 having a main section 18 (inclined inter-engaging faces), which constitutes the major part of the width of the wedge-shaped edge region, and an end section 19, wherein the thickness in the main section decreases more slowly per unit length than in the end section (figs. 4, 10; pg. 2, lines 105-110; pg. 3, lines 60-70).
As to claim 3, Seeloff shows the end section 19 having a length that is significantly smaller than a length of the main section (fig. 4), which encompasses about one tenth smaller.  
As to claim 6, Seeloff shows that the inclined side surface of the wedge-shaped edge has a length that is at least twice of the thickness of the edge of the second sheet (fig. 4, see diagram above). 
As to claim 7, Seeloff discloses that the edge of the second sheet 14 is positioned at a location at which the wedge-shaped edge has a thickness that is at least half a maximum thickness of the first sheet (figs. 3-4).  
As to claim 11, Seeloff discloses that after joining, the wedge-shaped edge of the first sheet extends continuously from a front face to a rear face of the second sheet (fig. 6).  
As to claims 12-13, Seeloff as modified by Oda in claim 1 above discloses the first sheet made of copper or copper-based alloy and the second sheet made of aluminum or aluminum-based alloy.
As to claim 14, Oda discloses that the welded, overlapped composite material has a thickness reduction ratio of 50-60% after rolling [0045], which falls within the claimed range of thickness between 30-60%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide recited thickness reduction in the welding method of Seeloff & Witte in order to fabricate a composite assembly of desired shape/dimensions.

Claims 1-3, 6-7 and 11 are additionally rejected under U.S.C. 103 as being unpatentable over in view of Seeloff (GB 1035439, of record) in view of Witte et al. (US 7038160 hereafter “Witte”).
Regarding claim 1, Seeloff discloses a method for producing an overlap composite material from sheet metal, wherein a first sheet 13 made of a first metal and a second sheet 14 made of a second metal are positioned on top of one another in an overlapping manner in an edge region (fig. 4), and are then welded by roller/wheel electrodes 15 using electrical resistance and pressure (pg. 2, lines 61-63, 76-77; figs. 5-7 - this meets joining by rolling), wherein the first sheet has, in cross-section, a wedge-shaped edge, and an inclined side surface formed by the wedge-shaped edge of the first sheet having a greater length than a thickness of an edge of the second sheet, wherein the second sheet, with its edge, is positioned on the inclined side surface of the first sheet, wherein the inclined side surface is convex, free of hollow or indentations and extends continuously from a front face to a rear face of the first sheet (fig. 4, see diagram). Examiner notes that claim has not previously defined “the side surface of the first sheet” and the added features comparing side surfaces (more narrow) are indefinite as explained above. 
Seeloff does not specifically mention the second sheet made of a second metal having a lower strength than the first metal. However, joining different sheet metals is known in the art. Analogous to Seeloff, Witte (also directed to welding metallic sheets) discloses two oxide-dispersed (ODS) metallic sheets 13-14 having respective inclined surfaces 18 (wedge-shaped edge) positioned on top of one another in an overlapping manner in an edge region joined by welding (figs. 1a, 1c). Witte teaches that that metal components of different compositions, different platinum-base alloys, can be welded (col. 10, lines 32-36; claim 37) - this includes at least one metallic sheet having a lower strength than the other. Witte discloses that noble metal alloy components are utilized to form structural elements such as channels or feeder heads (col. 1, lines 10-20). Seeloff also discloses joining the edge-to-edge sheet metals to application of processing equipment and utilization lines (pg. 1, lines 21-22). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a second metal sheet having a lower strength than the first metal sheet in the welding method of Seeloff in order to form a desired structural assembly such as a channel useful in processing equipment.  
As to claim 2, Seeloff discloses the wedge-shaped edge of the first sheet 13 having a main section 18 (inclined inter-engaging faces), which constitutes the major part of the width of the wedge-shaped edge region, and an end section 19, wherein the thickness in the main section decreases more slowly per unit length than in the end section (figs. 4, 10; pg. 2, lines 105-110; pg. 3, lines 60-70).
As to claim 3, Seeloff shows the end section 19 having a length that is significantly smaller than a length of the main section (fig. 4), which encompasses about one tenth smaller.  
As to claim 6, Seeloff shows that the inclined side surface of the wedge-shaped edge has a length that is at least twice of the thickness of the edge of the second sheet (fig. 4, see diagram above). 
As to claim 7, Seeloff discloses that the edge of the second sheet 14 is positioned at a location at which the wedge-shaped edge has a thickness that is at least half a maximum thickness of the first sheet (figs. 3-4).  
As to claim 11, Seeloff discloses that after joining, the wedge-shaped edge of the first sheet extends continuously from a front face to a rear face of the second sheet (fig. 6).  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Seeloff in view of Oda OR Seeloff in view of Witte as applied to claim 2 above and further in view of Singer et al. (DE 102010027604 A1, “Singer”, see translation of record).
As to claims 4-5, Seeloff is silent as to main section angle of not more than 30° with respect to a plane of the first sheet. However, such feature is known in the art. Singer (also directed to welding metal sheets) teaches two metal sheets positioned on top of one another in an overlapping manner in a joining region (fig. 1), wherein angle alpha of an inclined surface with respect to a plane of the first sheet is about 15 to 27° [0013], which meets the claimed range of less than 30°. Singer teaches that chamfering and aligning the sheet metal sections in this way results in an increased creep strength of the finished welded product [0012]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide an inclined angle of about 15 to 27° with respect to a plane of the first sheet in the welding method of Seeloff because it would result in an increased creep strength of the welded composite material, as suggested by Singer.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seeloff in view of Witte as applied to claim 1 above and further in view of Oda et al. (JP-2008006496-A, of record).
As to claims 12-13, Seeloff or Witte fails to disclose the first sheet made of copper and the second sheet made of aluminium. However, Oda (also drawn to welding edge-to-edge metal plates) teaches that it is conventionally known to join end portions of different metals such as copper and aluminum to manufacture a composite metal plate (Background – [0002]). Oda discloses metal sheet made of copper alloy [0029] and a second metal sheet made of an aluminum alloy [0030], which has a lower strength than the first metal, positioned on top of one another in an overlapping manner in an edge region (fig. 2), which are joined by rolling to form a composite board (pressure welded by rolling- abstract, [0026]). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to join end portions of copper and aluminum metal sheets in the welding method of Seeloff since such materials are conventional and would produce a required composite plate.
As to claim 14, Oda discloses that the welded, overlapped composite material has a thickness reduction ratio of 50-60% after rolling [0045], which falls within the claimed range of thickness between 30-60%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide recited thickness reduction in the welding method of Seeloff & Witte in order to fabricate a composite assembly of desired shape/dimensions.

Claims 16-19 are rejected under U.S.C. 103 as being unpatentable over Seeloff (GB 1035439, of record) in view of Oda et al. (JP-2008006496-A, of record) and further in view of Singer et al. (DE 102010027604 A1, “Singer”, see translation of record).
Regarding claims 16 and 18, Seeloff discloses a method for producing an overlap composite material from sheet metal, wherein a first sheet 13 made of a first metal and a second sheet 14 made of a second metal are positioned on top of one another in an overlapping manner in an edge region (fig. 4), and are then welded by roller/wheel electrodes 15 using electrical resistance and pressure (pg. 2, lines 61-63, 76-77; figs. 5-7 - this meets joining by rolling), wherein the first sheet has a thickness and a wedge-shaped edge region having an inclined side surface, said thickness decreasing in the wedge-shaped edge region, said inclined side surface having a greater length than a thickness of an edge of the second sheet, wherein the second sheet, with its edge, is positioned on the inclined side surface of the first sheet, wherein the edge of the second sheet is 90 degrees (this meets at least 80 degrees) with respect to a plane of the second sheet, wherein the inclined side surface extends continuously from a front face to a rear face of the first sheet (fig. 4, see diagram below). 
    PNG
    media_image1.png
    248
    867
    media_image1.png
    Greyscale

Seeloff does not specifically mention the second sheet made of a second metal having a lower strength than the first metal. However, joining different sheet metals is known in the art. Seeloff does not disclose the first sheet made of a metal having a higher strength than the metal of the second sheet. However, joining different sheet metals is known in the art. Oda (also drawn to welding edge-to-edge metal plates) teaches that it is conventionally known to join end portions of different metals such as copper and aluminum to manufacture a composite metal plate (Background – [0002]). Oda discloses metal sheet made of copper alloy [0029] and a second metal sheet made of an aluminum alloy [0030], which has a lower strength than the copper metal, positioned on top of one another in an overlapping manner in an edge region (fig. 2), which are joined by rolling to form a composite board (pressure welded by rolling- abstract, [0026]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to join end portions of copper and aluminum metal sheets in the welding method of Seeloff since such materials are conventional and would produce a required composite plate.
Seeloff or Oda is silent as to the inclined side surface of the first sheet having an angle equal to or less than 30° with respect to a plane of the first sheet. However, such feature is known in the art. Singer (also directed to welding metal sheets) teaches two metal sheets positioned on top of one another in an overlapping manner in a joining region (fig. 1), wherein angle alpha of an inclined surface with respect to a plane of the first sheet is about 15 to 27° [0013], which meets the claimed range of less than 30°. Singer teaches that chamfering and aligning the sheet metal sections in this way results in an increased creep strength of the finished welded product [0012]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide an inclined angle of about 15 to 27° with respect to a plane of the first sheet in the welding method of Seeloff because it would result in an increased creep strength of the welded composite material, as suggested by Singer.
As to claims 17 and 19, Seeloff shows that before joining the metal sheets by rolling, the edge (see top edge thickness in fig. 4 above) of the second sheet is not similarly shaped as the wedge-shaped edge of the first sheet. Examiner notes that any different shape meets broad feature of “not similarly shaped” and the claims do not exclude presence of a wedge-shaped edge or inclined surface in the second sheet.
Claims 16-19 are additionally rejected under U.S.C. 103 as being unpatentable over Seeloff (GB 1035439, of record) in view of Witte et al. (US 7038160), and further in view of Singer et al. (DE 102010027604 A1, “Singer”, see translation of record).
Regarding claims 16 and 18, Seeloff discloses a method for producing an overlap composite material from sheet metal, wherein a first sheet 13 made of a first metal and a second sheet 14 made of a second metal are positioned on top of one another in an overlapping manner in an edge region (fig. 4), and are then welded by roller/wheel electrodes 15 using electrical resistance and pressure (pg. 2, lines 61-63, 76-77; figs. 5-7 - this meets joining by rolling), wherein the first sheet has a thickness and a wedge-shaped edge region having an inclined side surface, said thickness decreasing in the wedge-shaped edge region, said inclined side surface having a greater length than a thickness of an edge of the second sheet, wherein the second sheet, with its edge, is positioned on the inclined side surface of the first sheet, wherein the edge of the second sheet is 90 degrees (this meets at least 80 degrees) with respect to a plane of the second sheet, wherein the inclined side surface extends continuously from a front face to a rear face of the first sheet (fig. 4, see diagram). 
Seeloff does not specifically mention the second sheet made of a second metal having a lower strength than the first metal. However, joining different sheet metals is known in the art. Analogous to Seeloff, Witte (also directed to welding metallic sheets) discloses two oxide-dispersed (ODS) metallic sheets 13-14 having respective inclined surfaces 18 (wedge-shaped edge) positioned on top of one another in an overlapping manner in an edge region joined by welding (figs. 1a, 1c). Witte teaches that that metal components of different compositions, different platinum-base alloys, can be welded (col. 10, lines 32-36; claim 37)- this includes at least one metallic sheet having a lower strength than the other. Witte discloses that noble metal alloy components are utilized to form structural elements such as channels or feeder heads (col. 1, lines 10-20). Seeloff also discloses joining the edge-to-edge sheet metals to application of processing equipment and utilization lines (pg. 1, lines 21-22). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a second metal sheet having a lower strength than the first metal sheet in order to form a desired structural assembly such as a channel useful in processing equipment.  
Seeloff or Witte is silent as to the inclined side surface of the first sheet having an angle equal to or less than 30° with respect to a plane of the first sheet. However, Singer (also directed to welding metal sheets) teaches two metal sheets positioned on top of one another in an overlapping manner in a joining region (fig. 1), wherein angle alpha of an inclined surface with respect to a plane of the first sheet is about 15 to 27° [0013], which meets the claimed range of less than 30°. Singer teaches that chamfering and aligning the sheet metal sections in this way results in an increased creep strength of the finished welded product [0012]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide an inclined angle of about 15 to 27° with respect to a plane of the first sheet in the welding method of Seeloff because it would result in an increased creep strength of the welded composite material, as suggested by Singer
As to claims 17 and 19, Seeloff shows that before joining the metal sheets by rolling, the edge (see top edge thickness in fig. 4 above) of the second sheet is not similarly shaped as the wedge-shaped edge of the first sheet. Examiner notes that any different shape meets broad feature of “not similarly shaped” and the claims do not exclude presence of a wedge-shaped edge or inclined surface in the second sheet. 

Response to Amendment and Arguments
Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive because the claims still remain indefinite for the reasons explained above and corrections are required to overcome 112 rejection. With respect to claim 1, added features “a side surface of the second sheet is more narrow than the side surface of the first sheet” are ambiguous. Concerning prior art, examiner notes that new grounds of 103 rejection have been set forth above in light of recent amendment(s). In order to distinguish from prior art, Applicant is suggested to consider clearly excluding any wedge-shaped edge or inclined side surface at the end region of second sheet, thereby providing a higher degree of deformation. Seeloff and Witte both discloses the second sheet having a wedge-shaped edge or inclined side surface at the end region.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735